Citation Nr: 0430260	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.  

REMAND

The veteran contends that he manifests PTSD as a result of 
exposure to combat stressors while serving in the Republic of 
Vietnam during the Vietnam War.  Entitlement to service 
connection for PTSD requires (1) a diagnosis of PTSD which 
conforms to the criteria under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. 1994, (DSM-IV), (2) a 
link, established by medical evidence, between current 
symptoms and an in- service stressor, and (3) credible 
supporting evidence that the claimed stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  VA clinic records include 
several assessments that the veteran manifests PTSD without 
any reference to the stressors supporting the diagnosis.  

The veteran has contended that he was exposed to numerous 
rocket and mortar attacks while stationed at Cam Ranh Bay 
with the 458th Tactical Squadron at Cam Ranh Bay from 
November 1968 to June 1970.  His personnel records confirm 
that he served with the 458th Tactical Squadron at Cam Ranh 
Bay for a 11/2 year period beginning on November 6, 1968.  A 
document from United States Air Force Office of Air Force 
History, entitled "AIR BASE DEFENSE IN THE REPUBLIC OF 
VIETNAM 1961-1973," records that Cam Ranh Bay (CRB) received 
fire from standoff rounds impacting on the base on at least 
20 occasions during the veteran's service at the base 
resulting in 26 damaged aircraft and 8 personnel wounded in 
action (WIA).  

Based upon the above, the Board finds that medical opinion 
based upon review of the claims folder is necessary to 
determine whether the veteran manifests PTSD as a result of 
related stressors during his Vietnam service.  

Accordingly, the Board remands this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following action:

1.  The RO should associate with the claims 
folder the veteran's complete VA clinic 
records since May 2002.  The RO should also 
determine whether any additional VA clinic 
records exist for the time period prior to 
January 2000.

2.  The RO should arrange for the veteran to 
undergo psychiatric examination in order to 
determine whether he manifests PTSD as a 
result of combat related stressors in 
service.  The examiner should review the 
contents of the claims file, obtain relevant 
history from the veteran, and accomplish all 
necessary special studies or tests, including 
psychological testing and evaluation.  
Following the examination, the examiner 
should express opinion as to whether the 
veteran manifests PTSD.  If PTSD is present, 
the examiner should specify each stressor 
determined to be of sufficient gravity to 
produce PTSD.  In arriving at this opinion, 
the examiner should provide a rationale for 
the opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiners.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) as well as 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.

4.  Thereafter, the RO should readjudicate 
the veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




